Citation Nr: 1748803	
Decision Date: 10/30/17    Archive Date: 11/06/17

DOCKET NO.  12-24 327A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1. Entitlement to a higher initial rating for degenerative disc disease (DDD) and degenerative joint disease (DJD) of the lumber spine, status-post discectomy L4, L5-S1 (lumbar spine disability), currently rated 20 percent disabling prior to September 12, 2012.

2. Entitlement to higher initial ratings for lumbar spine disability, currently rated 40 percent disabling from September 12, 2012 to April 17, 2017 and 50 percent disabling thereafter.

3. Entitlement to higher initial ratings for posttraumatic atrophied left calf muscle associated with sciatic nerve damage intraoperatively with absence of left ankle deep tendon reflex (left calf disability), currently rated 40 percent disabling prior to November 4, 2015, and 60 percent disabling thereafter.


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs

ATTORNEY FOR THE BOARD

Amanda Baker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1987 to April 2007.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of a March 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California which granted service connection for DDD and DJD of the lumbar spine, status post discectomy L4, L5-S1, and assigned a 20 percent rating, effective May 1, 2007, and granted service connection for posttraumatic atrophied left calf muscle, and assigned a 10 percent rating effective May 1, 2007.  The Veteran timely appealed the initial ratings assigned.

In a January 2012 rating decision, the RO increased the rating for service-connected left calf disability to 40 percent, effective May 1, 2007. 

In a February 2015 rating decision, the RO increased the rating for service-connected lumbar spine disability to 40 percent, effective September 12, 2012. 

In a November 2015 rating decision, the RO again increased the rating for service- connected left calf disability to 60 percent, effective November 4, 2015.  

In August 2015, February 2016, and March 2017, the Board remanded these claims to the agency of original jurisdiction (AOJ) for further development.

In a July 2017 rating decision, the RO increased the rating for lumbar spine disability to 50 percent, effective April 17, 2017.  However, because the increased disability ratings assigned are not the maximum ratings available throughout the period on appeal, both claims remain in appellate status.  See AB v. Brown, 6 Vet. App. 35 (1993); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).

FINDINGS OF FACT

1. Prior to September 12, 2012, symptoms of the Veteran's lumbar spine disability more nearly approximated limitation of motion limited to 30 degrees, to include consideration of additional functional loss due to pain on movement and during flare-ups, but no ankylosis or incapacitating episodes due to intervertebral disc syndrome (IVDS).

2. From September 12, 2012 to April 16, 2017, symptoms of the Veteran's lumbar spine disability have not included or more nearly approximated ankylosis or incapacitating episodes due to IVDS.

3. From April 17, 2017, symptoms of the Veteran's lumbar spine disability have not included or more nearly approximated unfavorable ankylosis of the entire spine or incapacitating episodes of IVDS.

4. Prior to November 4, 2015, symptoms of the Veteran's left calf disability have not included or more nearly approximated incomplete severe paralysis of the sciatic nerve with marked muscular atrophy. 

5. From November 4, 2015, symptoms of the Veteran's left calf disability have not included or more nearly approximated complete paralysis of the sciatic nerve, foot dangles and drops, no active movement below the knee, flexion of the knee weakened or lost. 


CONCLUSIONS OF LAW

1. With reasonable doubt resolved in favor of the Veteran, prior to September 12, 2012 the criteria for an initial 40 percent disability rating, but no higher, for lumbar spine disability have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.20, 4.27, 4.71a, Diagnostic Code 5010-5243 (2016).

2. The criteria for initial ratings higher than 40 percent from September 12, 2012 to April 17, 2017 and 50 percent thereafter for lumbar spine disability, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.20, 4.27, 4.71a, Diagnostic Code 5010-5243 (2016).

3. The criteria for an initial rating higher than 40 percent prior to November 4, 2015, and a 60 percent disabling rating thereafter, for left calf disability, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 4.1-4.7, 4.20, 4.27, 4.120, 4.124, 4.124a, Diagnostic Code 5311-8520 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159. 

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. 
 § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

Generally, VCAA notice, as required by 38 U.S.C.A. § 5103 (a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.  See Pelegrini v. Principi, 18 Vet. App. 112   (2004).

These claims arise from the Veteran's disagreement with the initial ratings assigned in connection with the grant of service connection for these disabilities. Where an underlying claim for service connection has been granted and there is disagreement as to such "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice or prejudice from absent VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007). 

Next, VA has a duty to assist the Veteran in the development of the claims.  This duty includes assisting him in the procurement of service treatment records, pertinent treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993). 

The claims file contains the Veteran's service treatment records, as well as post-service VA treatment records, adequate VA examination reports, and private treatment records identified by the Veteran.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate). Moreover, his statements in support of the claims are of record. 

In August 2015, February 2016, and March 2017 the Board remanded the claims on appeal.   The most recent remand requested a VA examination.  The AOJ subsequently scheduled the Veteran for VA examination in  April 2017.  The Board finds the remand orders were fully complied with.  See Stegall v. West, 11 Vet. App. 268 (1998).  See also Donnellan v. Shinseki, 24 Vet. App. 167, 176 (2010) ("It is substantial compliance, not absolute compliance, that is required" under Stegall) (citing Dyment v. West, 13 Vet. App. 141, 146-47 (1999)).

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the Veteran in developing the facts pertinent to the issues on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).

II. Increased Rating

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt as to the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition.  38 C.F.R. § 4.14; Amberman v. Shinseki, 570 F.3d 1377, 1381 (Fed. Cir. 2009).  All potential applicable diagnostic codes, whether or not raised by a claimant, must be considered.  Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).

Where an award of service connection for a disability has been granted and the assignment of an initial evaluation for that disability is disputed, separate evaluations may be assigned for separate periods of time based on the facts found. In other words, the evaluations may be staged.  Fenderson v. West, 12 Vet. App. 119 (1999).  

A. Background

The Veteran was afforded a VA general medical examination in January 2008.  On examination of the thoracolumbar spine, there was a well healed scar measuring 2-3/4 inches.  Range of motion showed forward flexion limited to 70 degrees and extension limited to 30 degrees.  Bilateral lateral flexion was limited to 30 degrees and bilateral lateral rotation was limited to 45 degrees.  There was no tenderness to palpation of the muscles or spasms.  The Veteran complained of pain from 45 to 70 degrees forward flexion of the lumbar spine.  There was evidence of left calf muscle atrophy measuring 14-3/8 inches.  Sensation was normal to light touch.  There was mild decreased sensitivity to light touch and pressure along the lateral aspect of the left foot only.

January 2008 VA magnetic resonance imaging (MRI) study of the lumbar spine showed mild anterolisthesis.  Assessments of DDD and DJD of the lumbar spine, and posttraumatic atrophied left calf muscle were found.  That same month, x-rays of the lumbosacral spine showed minimal DDD.  A June 2008 MRI of the lumbar spine showed stable grade 1 anterolisthesis of L2 on L3, persistent loss of disc height at L4-L5, anterolisthesis and disc protrusion at L2-L3, and facet arthropathy. 

December 2008 VA neurology tests contain an EMG study showing chronic left L5, S1 radiculopathy with no evidence of sciatic neuropathy.   Based on a February 2010 MRI of the lumbar spine, impressions of left L5 foraminal nerve root impingement secondary to facet hypertrophy and broad disc bulge at L5/S1, L4 nerve root impingement within the right lateral recess at L4/L5 secondary to facet hypertrophy, and laminectomies at L4 and L5 without enhancement in the postsurgical bed, were provided.  November 2010 MRI of the lumbar spine showed continued impingement of the left L5 nerve root secondary to moderate severe left neuroaminal narrowing, intervertebral disc space at L4/5 and L2/3, and impingement on the exiting L2 nerve roots within neuroforamina.

The Veteran was afforded a VA examination in February 2011.  On examination, he was positive for an antalgic gait, but neurological muscle strength of the left lower extremity was normal.  There was no edema, erythema, pain, tenderness, or foot drop.  The circumference of the left calf measured 37 cm.  Examination of the lumbar spine showed points of tenderness at L5 and a negative leg raise test.  Range of motion showed flexion limited to 50 degrees, extension limited to 20 degrees, bilateral lateral flexion limited to 30 degrees, and bilateral rotation limited to 40 degrees.  There was no evidence of pain, weakness, fatigue, incoordination, or instability.  There was also no loss of function with three repetitions.

October 2011 VA x-rays of the lumbar showed mild degenerative changes in the lumbar spine and mild chronic spondylolytic, and spondylolisthesis at L2/3.  

In a September 2012 back disability benefits questionnaire (DBQ) the Veteran reported flare-ups with intense pain.  Range of motion showed flexion limited to 10 degrees with evidence of pain at 5 degrees.  Right and left lateral flexion each limited to 5 degrees, right lateral rotation limited to 25 degrees, and left lateral rotation limited to 20 degrees.  The Veteran was able to perform repetitive-use testing with 3 repetitions.  After repetitive use testing, flexion was limited to 10 degrees.  Symptoms of pain on movement, tenderness to palpation, and an abnormal gait due to guarding were noted.  There was atrophy in the left medial calf measuring 40.5 cm on the normal side and 37.5 cm on the atrophied side. The Veteran had positive straight leg raising tests.  There was evidence of severe intermittent pain, moderate paresthesias, and moderate numbness in the left lower extremity involving the sciatic nerve.  The severity of left side radiculopathy was severe. There was evidence of scars, but there were not painful, unstable, or totaling an area greater than 39 square cm.  As for functional impact, it was noted that the Veteran's thoracolumbar spine impacts his ability to work causing incapacitating episodes that prevent him from attending work due to pain.

Additional VA treatment records contain a January 2014 MRI of the lumbar spine with an impression of degenerative and postoperative changes in the lumbar spine was provided.  August 2015 MRI provided an impression of bilateral pars defect at L2/3 and broad based disc bulge, moderate neural foraminal stenosis, and other changes.  October 2015 x-rays of the lumbar spine provided an impression of bilateral L2 spondylolysis with grade 1 anterolisthesis of L2 on L3, but no evidence of significant instability.  An impression of mild DDD most severe at L2/3 was provided.

On November 2015 VA back examination the Veteran reported flare-ups with pain and loss of motion.  On examination, range of motion was abnormal with forward flexion and extension each limited to 5 degrees, right and left lateral flexions each limited to 5 degrees, right lateral rotation limited to 10 degrees, and left lateral rotation limited to 5 degrees.  It was noted that range of motion itself contributed to pain and loss of motion resulting in functional loss.  Pain was noted causing functional loss on flexion, extension, lateral flexion, and lateral rotation.  There was objective evidence of tenderness to palpation of both paraspinous muscles in the lumbar spine.  The Veteran was not able to perform repetitive use testing with at least three repetitions due to pain.  Because the Veteran was not immediately observed after repetitive use over time, it was noted that the examination was neither consistent or inconsistent with his statements describing functional loss with repetitive use over time.  The examiner found that pain, weakness, fatigability and lack of endurance significantly limit functional ability with repeated use, but the examiner could not report the extent of limitation of motion because the Veteran was not examined after prolonged use.  As for flare-ups, the examiner noted that pain, weakness, fatigability, and lack of endurance significantly limit functional ability with flare-ups, but the examiner could not report the extent of limitation of motion because the Veteran was no examined after during a flare-up.   There was evidence of muscle spasm and localized tenderness resulting in abnormal gait or spinal contour, but no guarding.  Additional factors of back pain and loss of motion affecting standing, walking, and sitting, was noted.  Muscle strength testing showed right knee extension with active movement against some resistance, but otherwise normal right muscle strength.  As for the left, hip flexion, knee extension, and great toe extension showed active movement with some restriction, and ankle plantar flexion with active movement against gravity.  There was evidence of muscle atrophy on the left gastrocnemius.  Sensory exams showed decreased sensation in the left lower leg/ankle.  He was unable to perform straight leg raising tests.  As for radiculopathy, there was evidence of severe intermittent pain, mild paresthesia and/or dysesthesias, and severe numbness, but no constant pain in the left lower extremity.  The examiner indicated that there was evidence of severe left side radiculopathy.  There was no evidence of ankylosis, other neurologic abnormalities, or IVDS requiring bed rest.  The examiner noted that amputation with prosthesis would not be beneficial.  A scar on the midline lower back measuring 7 cm length by 0.1 cm width was noted.  There was no objective evidence that the scar was painful, unstable, or totaling an area equal to or greater than 39 cm.  As for functional impact, it was noted that the Veteran was employed full-time with accommodations in standing, sitting, and lifting.  He reported leaving work early at least twice a week due to pain, taking 3 to 4 days a month off from work, and the inability to perform household chores and yard work.  He also reported the inability to participate in family outings due to back pain.

The Veteran was afforded a VA peripheral nerve conditions examination in November 2015.  There was evidence of severe intermittent pain, mild paresthesia and/or dysesthesias, and severe numbness in the left lower extremity; but, no constant pain.  Atrophy in the left gastrocnemius (calf muscle) was noted causing an abnormal gait.  Reflex exams of the left knee and ankle were hypoactive.  Sensory exams of the left lower leg and ankle showed decreased sensation to light touch.  Nerve tests showed severe incomplete paralysis of the sciatic nerve in the left lower extremity.  No scars or other pertinent physical findings were noted.  As for functional impact, the examiner opined that the Veteran's left calf muscle disability with atrophy impacts his gait causing loss of propulsion of the left foot with slowed and weakened gait.  The examiner opined that the Veteran could not perform working requiring prolonged walking, running, or other strenuous activity.
 
The Veteran was also afforded a VA muscle injuries examination in November 2015.  An injury to the left Group XI muscles was noted.  Symptoms of visible muscle atrophy, consistent weakness, and consistent of a more severe level of lowered threshold of fatigue affecting the left side was found.  Muscle strength testing showed no movement against resistance of the left ankle plantar flexion (Group XI).  Left muscle atrophy affecting Group XI was found, measuring 40 cm normal side by 36 cm atrophied side.  Additional symptoms of atrophy and weakness of the left gastrocnemius, but no foot drop, were noted.  As for functional impact, the examiner found that the Veteran's left muscle disability impacted his gait due to loss of propulsion of the left foot with slow and weakened gait.  The examiner concluded with a note indicated that left gastrocnemius atrophy was due to a peripheral nerve condition, not a muscle injury.

The Veteran was afforded a VA back examination in April 2017.  He reported flare-ups of low back pain every two weeks, lasting for 24-hours up to 6 days with associated muscle spasms.  He also reported intermittent burning pain radiating to the buttocks and down both legs.  On examination, range of motion was abnormal with forward flexion and extension each limited to 5 degrees, right and left lateral flexions each limited to 5 degrees, and right and left lateral rotations each limited to 10 degrees.  The examination report indicated that range of motion contributes to function loss as the Veteran is "virtually rigid" due to pain and guarding attributed to ankylosis.  Pain was noted causing functional loss on flexion, extension, lateral flexion, and lateral rotation.  There was objective evidence of mild tenderness to palpation in the lower lumbar spine paraspinous muscles.  The Veteran was able to perform repetitive use testing with at least three repetitions.  The examiner was unable to state without mere speculation whether pain, weakness, fatigability or incoordination significantly limit functional ability with repeated use because the Veteran was no examined after repeated used over time.  As for flare-ups, the examination was medically consistent with the Veteran's description of functional loss during flare-ups.  Again, the examiner was unable to state without mere speculation whether pain, weakness, fatigability or incoordination significantly limits functional ability with flare-ups because the Veteran was no examined after during a flare-up.  There was evidence of guarding resulting in abnormal gait or spinal contour, but no muscle spasm or atrophy.  The examiner noted that the Veteran guards to avoid movement at the waist.  Additional factors of interference with sitting, standing, or walking were noted.  As for Correia factors, there was evidence of pain on passive range of motion and when the joint is used in non-weight bearing.

Reflex exams of the left knee and ankle were hypoactive, the right knee and ankle were normal.  Sensory exam of the left lower leg showed decreased sensation to light touch.  The Veteran was unable to perform bilateral straight leg raising tests.  As for radiculopathy, there was severe intermitted pain in the left lower extremity.  Numbness was also moderate in the left lower extremity.  Nerve roots involved included right and left L4/L5, S1, S2, and S3.  There was evidence of severe left side radiculopathy.  Unfavorable ankylosis of the entire thoracolumbar spine due to pain was noted.  IVDS of the thoracolumbar spine was noted, but no episodes requiring prescribed bed rest in the past 12 months.  The examiner noted that amputation with prosthesis would not be beneficial.  A scar on the lower lumbar spine measuring 7.5 cm length by 0.1 cm width was noted.  There was no objective evidence that the scar was painful, unstable, or totaling an area equal to or greater than 39 cm. 

As for functional ability, the Veteran reported avoiding any range of motion of the thoracolumbar spine due to pain.  He reported the inability to drive a forklift, can only sit up to 30 minutes, and no lifting.  He also reported avoiding theme parks and no high impact activities, such as running, jumping or jogging.  The examiner reported noted that the Veteran was currently working in a material management position at a medical facility and that his work was providing accommodations, such as an ergonomic work desk.

B. Lumbar Spine Disability

The Veteran's lumbar spine disability is currently rated as 20 percent disabling prior to September 12, 2012, 40 percent disabling from September 12, 2012 to April 17, 2017, and 50 percent disabling thereafter under Diagnostic Code 5010-5243.  Hyphenated diagnostic codes are used when a rating under one code requires use of an additional diagnostic code to identify the basis for the rating.  38 C.F.R. § 4.27.  Diagnostic Code 5010 pertains to arthritis, due to trauma, substantiated by x-ray findings.  Diagnostic Code 5243 is applicable to intervertebral disc syndrome (IVDS). IVDS is rated either under the general rating formula or under the Formula for Rating IVDS based on incapacitating episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25. 

Under the general rating formula, a 20 percent rating is assigned to forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, or the combined range of motion of the thoracolumbar spine not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is warranted where forward flexion of the thoracolumbar spine 30 degrees or less or there is favorable ankylosis of the entire thoracolumbar spine.  The only higher schedular ratings under the general rating formula are 50 percent for unfavorable ankylosis of the entire thoracolumbar spine and 100 percent for ankylosis of the entire spine.  

Under Formula for Rating IVDS Based on Incapacitating Episodes, a 10 percent rating is warranted for incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months.  A 20 percent rating is warranted for incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months. A 40 percent rating is warranted for incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months and a 60 percent rating is warranted for incapacitating episodes having a total duration of at least six weeks during the past 12 months.  38 C.F.R. § 4.71a.

Note 1 to the Formula for Rating IVDS based on incapacitating episodes defines an incapacitating episode as a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.

Prior to September 12, 2012, the evidence is at least evenly balanced as to whether symptoms of the Veteran's lumbar spine disability more nearly approximate the 20 or 40 percent disability rating criteria.  Here, on January 2008 VA examination forward flexion of the thoracolumbar spine was limited to 70 degrees.  During the examination the Veteran complained of pain from 45 to 70 degrees forward flexion of the lumbar spine.  On February 2011 VA examination, forward flexion of the thoracolumbar spine was limited to 50 degrees with no evidence or complaints of ankylosis.  However, the examiner noted that the Veteran "has severe flare-ups that would occur daily with incapacitating episodes.  This would last for 3-4 days.  He has to place heat, rest and take his medicine.  He has taken off work 15 days for the past year."  The combination of pain at 45 degrees forward flexion of the lumbar spine, directly in the middle of 30 to 70 degrees flexion, and significant flare-ups warrants the conclusion that range of motion was near the middle of the range of forward flexion required for both the 20 and 40 percent ratings.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011) (indicating that the point at which pain begins is a relevant consideration in determining range of motion).  Under the general rating formula, limitation of forward flexion to 30 degrees or less of the thoracolumbar spine warrants a 40 percent rating.  Thus the evidence is evenly balanced as to whether prior to September 12, 2012, symptoms of the lumbar spine disability more nearly approximated the rating criteria for a 20 percent or 40 percent disability rating.  Given the above evidence, and with reasonable doubt resolved in favor of the Veteran, prior to September 12, 2012, the criteria for an initial 40 percent disability rating, but no higher, for lumbar spine disability have been met. The Board notes that, prior to September 12, 2012, a rating in excess of 40 percent for lumbar spine disability is not warranted absent evidence of ankylosis of the entire thoracolumbar spine, a requirement for the next 50 percent higher rating under the general rating formula.

From September 12, 2012 to April 16, 2017, the Veteran is in receipt of 40 percent for his lumbar spine disability; however, treatment records and VA examination reports do not indicate that there was unfavorable ankylosis of the entire thoracolumbar or the entire spine, which is required for the next 50 percent higher rating under the general rating formula.  Rather these documents contain either specific findings of no ankylosis or findings reflecting that there is no ankylosis.  See November 2015 VA Examination Report.  

From April 17, 2017, the Veteran is in receipt of a 50 percent disability rating for his lumbar spine disability; however, treatment records and VA examination reports do not indicate that there is ankylosis of the entire spine, which is required for the next 100 percent higher rating under the general rating formula.  On the contrary, on April 2017 VA examination there was evidence of unfavorable ankylosis of the entire thoracolumbar spine reflective of the general rating criteria for the currently assigned 50 percent rating.  

Moreover, while VA must in some circumstances consider functional impairment in addition to limitation of motion due to factors such as pain, weakness, premature or excess fatigability, and incoordination, see DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995); 38 C.F.R. §§ 4.40, 4.45 (2013), this rule does not apply where, as here, the Veteran is receiving the maximum schedular evaluations based on limitation of motion and higher ratings require ankylosis.  See Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997).  

In addition, during the entirety of the appeal, although there was evidence of IVDS, it was not accompanied with incapacitating episodes.  As such, it would not warrant any higher rating under the formula for rating IVDS, rather than the ratings the Veteran is currently receiving under the general rating formula.

Lastly, the Board has considered whether, during the entirety of the appeal, a higher rating is warranted for scars under 38 C.F.R. § 4.118, Diagnostic Codes 7801-7805 (2016).  Although there is evidence of scars, they are not shown to be painful, unstable, or totaling an area greater than 39 square cm.  As such, a higher rating is not warranted under these diagnostic codes. 

Prior to September 12, 2012 the Board has resolved reasonable doubt in favor of the Veteran in granting an initial 40 percent, but no higher, disability rating for lumbar spine disability.  After September 12, 2012, as the preponderance of the evidence reflects the symptoms of the lumbar spine disability do not more nearly approximate the criteria for higher ratings, the benefit if the doubt doctrine is not for application and the claim for higher initial ratings for lumbar spine disability, rated 40 percent disabling from September 12, 2012 to April 17, 2017 and 50 percent disabling thereafter, must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

C. Left Calf Disability

The Veteran's left calf disability is currently rated as 40 percent disabling prior to November 4, 2015, and 60 percent disabling thereafter under 38 C.F.R. §§  4.71a, 4.124a , Diagnostic Code 5311-8520 (2016).  Hyphenated diagnostic codes are used when a rating under one code requires use of an additional diagnostic code to identify the basis for the rating.  38 C.F.R. § 4.27 (2016).  Diagnostic Code 5311 applies to functions of Group XI muscles of the foot and leg.  Diagnostic Code 8520 provides disability ratings for sciatic nerve paralysis.  

Diseases affecting the nerves are rated on the basis of degree of paralysis, neuritis, or neuralgia under 38 C.F.R. § 4.124a.  Paralysis of the sciatic nerve, such as that caused by sciatica, is rated under Diagnostic Code 8520.  38 C.F.R. § 4.124a.  Under this diagnostic code, 10, 20, and 40 percent ratings are assigned when incomplete paralysis of the sciatic nerve is mild, moderate, or moderately severe.  38 C.F.R. § 4.124a, Diagnostic Code 8520.  A 60 percent rating is applicable if the incomplete paralysis is severe with marked muscle atrophy.  An 80 percent rating is available for complete paralysis evidence by the foot dangling and dropping, no possible active movement below the knee, and weakened or lost flexion of the knee.

The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a, Diseases of the Peripheral Nerves.  VA's Adjudication Manual gives the following guidance on cases where a peripheral nerve disability is only manifested by sensory impairment: "To make a choice between mild and moderate, consider the evidence of record and the following guidelines: The mild level of evaluation would be more reasonably assigned when sensory symptoms are recurrent but not continuous assigned a lower medical grade reflecting less impairment and/or affecting a smaller area in the nerve distribution. Reserve the moderate level of evaluation for the most significant and disabling cases of sensory-only involvement.  These are cases where the sensory symptoms are continuous assigned a higher medical grade reflecting greater impairment and/or affecting a larger area in the nerve distribution."  VA Adjudication Procedures Manual, III.iv.4.G.4.b (October 25, 2016).

The Board notes that words such as "severe," "moderate," and "mild" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, VA must evaluate all evidence, to the end that decisions will be just.  38 C.F.R. § 4.6. Although the use of similar terminology by medical professionals should be considered, it is not dispositive of an issue.  Rather, all evidence must be evaluated in arriving at a decision regarding a request for an increased disability rating.  38 U.S.C.A. § 7104; 38 C.F.R. §§ 4.2, 4.6.

Prior to November 4, 2015, the Veteran is in receipt of 40 percent for his left calf disability; however, treatment records and VA examination reports do not indicate that there was severe incomplete paralysis of the sciatic nerve, which is required for the next 60 percent higher rating under Diagnostic Code 8520.  Although the September 2012 back DBQ documents atrophy in the left medial calf (a criteria for a 60 percent rating), paralysis of the sciatic nerve was described as moderate, not severe or incomplete.  While an examiner's characterization of the level of impairment is not binding on the Board, 38 C.F.R. § 4.2 ("It is the responsibility of the rating specialist to interpret reports of examination ... so that the current rating may accurately reflect the elements of disability present."); VA Adjudication Procedures Manual, M21-1, Part III, Subpart. iv, Chapter 3, Section A.7.i (updated Oct. 28, 2015) ("Do not request a medical authority to make conclusions of law, which is a responsibility inherent to the rating activity"), here those characterizations were consistent with the evidence of record.  For example, muscle strength testing was consistently normal.  As there is no finding reflecting severe incomplete paralysis of the sciatic nerve prior to November 4, 2015, a rating in excess of 40 percent is not warranted.

From November 4, 2015, the Veteran is in receipt of 60 percent for his left calf disability; however, the evidence of records does not indicate that there was complete paralysis of the sciatic nerve, which is required for the next 80 percent rating.  Rather, a November 2015 VA peripheral examination specifically found severe incomplete paralysis of the sciatic nerve in the left lower extremity.  

As the preponderance of the evidence reflects the symptoms of the Veteran's left calf disability do not more nearly approximate the criteria for a rating in excess of 40 percent prior to November 4, 2015, or 60 percent thereafter, the benefit of the doubt doctrine is not for application and the claim for higher initial ratings for left calf disability, must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.

III. Other Considerations

The Board must also determine whether to refer a claim to the Under Secretary for Benefits or the Director, Compensation Service, for consideration of "an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1).  An extraschedular rating is for consideration where a service-connected disability presents an exceptional or unusual disability picture.  An exceptional or unusual disability picture occurs where the rating criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115   (2008), aff'd sub nom.  Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment or frequent periods of hospitalization.  Id. at 115-16.  When either of those elements has been satisfied, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  Thun, 22 Vet. App. at 116; 38 C.F.R. § 3.321 (b)(1).

With regard to the Veteran's back disability, the discussion above reflects that the symptoms are fully contemplated by the applicable rating criteria. The general rating formula for diseases and injuries of the spine indicates that its criteria apply with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, to include IVDS.  This broad language in the criteria thus contemplates all of the symptoms even though they are not specifically listed.  Moreover, pain is contemplated in the rating criteria for all musculoskeletal disabilities, and therefore it does not need to be identified in each individual code to indicate its inclusion.  38 C.F.R. § 4.59 (2016); see Burton v. Shinseki, 25 Vet.App. 1, 5 (2011) (holding that § 4.59 applies to "joint pain in general" and is not limited to joint pain due to arthritis); see also 38 C.F.R. §§ 4.40, 4.45 (2016).  The difficulty in walking and standing (i.e., engaging in certain physical activities) are consequences of the symptom of pain and not separate symptoms.  Cf. Doucette v. Shulkin, 28 Vet. App. 366 (2017) (difficulty in distinguishing sounds in a crowded environment, locating the source of sounds, understanding conversational speech, hearing the television, and using the telephone are each a manifestation of difficulty hearing or understanding speech, which is contemplated by the schedular rating criteria for hearing loss).  As the criteria contemplate the symptoms, the Board need not consider whether the lumbar spine disability causes marked interference with employment for purposes of an extraschedular rating.

Regarding the Veteran's left calf disability, the rating criteria contemplate sciatic nerve paralysis affecting Group XI muscles of the foot and leg. The Veteran's description of the effects of this disability has been numbness and pain.  These manifestations are contemplated by the schedular criteria. 

In Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014), the Federal Circuit held that "[t]he plain language of § 3.321(b)(1) provides for referral for extra-schedular consideration based on the collective impact of multiple disabilities."  Here, however, the issue has not been argued by the Veteran or reasonably raised by the evidence of record.  The Veteran has not asserted, and the evidence of record does not suggest, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  Thus, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria, and the Board will therefore not address this issue further.  Yancy v. McDonald, 27 Vet. App. 484, 495 (Fed. Cir. 2016) ("the Board is required to address whether referral for extraschedular consideration is warranted for a veteran's disabilities on a collective basis only when that issue is argued by the claimant or reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities").

Finally, a total disability rating based on individual unemployability (TDIU) is considered an element of rating claims when raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  There is no evidence or argument that the Veteran has been rendered unemployable solely due to his service-connected lumbar spine or left calf disabilities.  Here, throughout the appeal period, the Veteran has reported working full-time.  See  November 2015 and April 2017 VA spine examination reports.  As such, the matter of the Veteran's entitlement to a TDIU due to his service-connected lumbar spine disability and/or his left calf disability need not be addressed further in conjunction with the current claims for increase.

IV. Conclusion

For the foregoing reasons, prior to September 12, 2012, an initial rating of 40 percent, but no higher, for lumbar spine disability is warranted.  However, entitlement to initial ratings higher than 40 percent from September 12, 2012 to April 17, 2017 and 50 percent thereafter for lumbar spine disability; and initial ratings higher than 40 percent prior to November 4, 2015, and 60 percent thereafter for left calf disability, are not warranted.  Reasonable doubt has been resolved in the Veteran's favor in finding that an initial rating of 40 percent, but not higher, for lumbar spine disability is warranted.  With respect to the remaining claims, as the preponderance of the evidence is against any higher or separate ratings for lumbar spine disability and left calf disability, the benefit of the doubt doctrine is not for application.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 4.3.


ORDER

Entitlement to an initial 40 percent rating, but no higher, for lumbar spine disability, prior to September 12, 2012, is granted.

Entitlement to higher initial ratings for lumbar spine disability, currently rated 40 percent disabling from September 12, 2012 to April 17, 2017 and 50 percent disabling thereafter, is denied.

Entitlement to higher initial ratings for left calf disability, currently rated 40 percent disabling prior to November 4, 2015, and 60 percent disabling thereafter, is denied.



____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


